NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4343-14T1


IN THE MATTER OF THE APPLICATION
FOR PERMIT TO CARRY A HANDGUN
OF JOHN L. REIDER.
___________________________________

           Submitted October 31, 2016 – Decided            April 3, 2017

           Before Judges Nugent and Haas.

           On appeal from Superior Court of New Jersey,
           Law Division, Union County.

           Evan F. Nappen, attorney for appellant John
           L. Reider (Louis P. Nappen, on the briefs).

           Grace H. Park, Acting Union County Prosecutor,
           attorney for respondent State of New Jersey
           (Milton S. Leibowitz, Special Deputy Attorney
           General/Acting    Assistant   Prosecutor,   of
           counsel and on the brief).

PER CURIAM

     A month after the Rahway Police Chief granted petitioner John

L. Reider's application to renew his permit to carry a handgun, a

Law Division judge denied the application.              Petitioner appealed

from the judge's April 20, 2015 memorializing order.               We affirm.

     We derive the following procedural history and facts from the

record on appeal.       In March 2015, petitioner filed his renewal
application for a permit to carry a handgun.     On his application,

he   listed     his   occupation   as   a   "Security   Guard/Private

Investigator" with Armor Security, Inc., in Elizabeth.     Petitioner

attached three endorsements to his application attesting to his

good moral character and behavior, and his ability to exercise

self-control.    He also attached his employer's letter stating, in

part:

          Mr. Reider will be responsible for the safety
          and welfare of employees and customers, he
          acts as a deterrent, and protects property and
          reduces losses.    Armor Security[,] Inc. is
          under contract to respond to burglary alarms,
          and also Mr. Reider will also be involved in
          surveillances,      stakeouts,      undercover
          assignments,   fugitive   recovery,   criminal
          investigations,     high     value     payroll
          protection, high value truck escorts, alarm
          responses and building searches which require
          apprehending intruders and holding them for
          local police arrests. In addition, Mr. Reider
          will frequently be assigned to armed accounts
          and to hold shifts for armed officers on
          vacation or sick leave.

                 . . . .

          The execution of the aforementioned duties
          subjects Mr. Reider to a substantial threat
          to serious bodily harm. It is imperative that
          Mr. Reider be permitted to carry a handgun
          since he will be thrust into situations where
          the presence of a handgun will reduce the
          threat of unjustifiable harm to both Mr.
          Reider and those individuals on whose behalf
          he is assigned to perform investigations or
          protect.



                                   2                          A-4343-14T1
     Petitioner's application included a second letter from the

Managing Member of GDNJ, LLC, who stated petitioner would also be

employed by that company as an armed security officer.     The letter

continued:

          His duties will include but not be limited to:
          (Uniformed or client requirements) of: armed
          cash courier, armed payroll escort, armed bank
          guard,   special   protection    services   of
          individuals, transportation of valuables,
          etc. recovery services, investigations etc.
          The employee will carry the firearm only while
          on duty or on assignment for the company and
          to and from his home.

          An example of an assignment would be the
          protection of individuals who repair ATM
          machine[s] throughout the State. . . . The
          technician will proceed to fix the machine;
          this may require the technician to open the
          safe to fix the ATM. This exposes currency
          in the hundreds of thousands. . . . One
          technician can have one to ten calls a night
          in their designated county. A security guard
          is needed to protect the technician from being
          hurt and or robbed.

     After evaluating the submissions, Judge Stuart Peim denied

petitioner's application.    In a written statement of reasons

appended to the denial order, the judge first noted the application

listed only Armor Security, Inc., as petitioner's employer.        For

that reason, the judge did not consider the GDNJ letter.        After

reviewing petitioner's application and relevant case law, the

judge concluded:



                                3                             A-4343-14T1
           In the instant case, the applicant has not
           shown specific threats against his person.
           Employer's letter of need asserts that "It is
           imperative that Mr. Reider be permitted to
           carry a handgun since he will be thrust into
           situations where the presence of a handgun
           will reduce the threat of unjustifiable harm
           to both Mr. Reider and those individuals on
           whose behalf he is assigned to perform
           investigations or protect."      However, the
           Employer's letter does not outline specific
           occasions when this employee, its clients or
           others have been subject to such danger.
           These   bare   statements   do   not   provide
           information necessary to meet the required
           criteria set forth in our case law. Applicant
           has not shown any danger to the applicant or
           to others associated with this employment or
           locations with the required specificity.
           Although applicant submitted a letter of need
           from GDNJ Protective Services LLC, an armored
           security agency involved with the protection
           of ATM machine technicians, this employer is
           not included in the application for renewal
           of permit to carry a handgun . . .
           Accordingly, the stringent requirements of our
           law have not been satisfied and as such this
           application is DENIED.

    We affirm, substantially for the reasons expressed by Judge

Peim.   New Jersey's handgun licensing provisions are contained in

N.J.S.A. 2C:58-4.   The statute provides in pertinent part:

           If the application has been approved by the
           chief police officer or the superintendent,
           as the case may be, the applicant shall
           forthwith present it to the Superior Court of
           the county in which the applicant resides, or
           to the Superior Court in any county where he
           intends to carry a handgun, in the case of a
           nonresident or employee of an armored car
           company. The court shall issue the permit to
           the applicant if, but only if, it is satisfied

                                 4                            A-4343-14T1
          that the applicant is a person of good
          character who is not subject to any of the
          disabilities set forth in [N.J.S.A.] 2C:58-
          3c., that he is thoroughly familiar with the
          safe handling and use of handguns, and that
          he has a justifiable need to carry a handgun.
          The court may at its discretion issue a
          limited-type permit which would restrict the
          applicant as to the types of handguns he may
          carry and where and for what purposes such
          handguns may be carried.

          [N.J.S.A. 2C:58-4(d).]

    "[E]mployees of a private-security agency have [no] preferred

right by virtue of their status to obtain a permit to carry a

gun."   In re Preis, 118 N.J. 564, 566 (1990).   The statute makes

an exception only for employees of armored-car companies.       See

N.J.S.A. 2C:58-4.1.   Thus, petitioner was required to comply with

N.J.A.C. 13:54-2.4, which provides:

            (d) Each application form shall also be
          accompanied by a written certification of
          justifiable need to carry a handgun, which
          shall be under oath and which:

               . . . .

          2. In the case of employees of private
          detective agencies, armored car companies and
          private security companies, that:

               i.   In   the   course   of   performing
          statutorily authorized duties, the applicant
          is subject to a substantial threat of serious
          bodily harm; and

               ii. That carrying a handgun by the
          applicant is necessary to reduce the threat


                                 5                         A-4343-14T1
            of unjustifiable serious bodily harm to any
            person.

We agree with Judge Peim that conclusory assertions parroting

statutory   language   are   insufficient   to   satisfy   the   statutory

requirements for obtaining a permit to carry a handgun.

     Petitioner's contention that the statute as applied to him

violates the separation of powers doctrine is unavailing.           As our

Supreme Court has explained:

            So concerned is the Legislature about this
            licensing process that it allows only a
            Superior Court judge to issue a permit, after
            applicants first obtain approval from their
            local chief of police. In this (as perhaps
            in the case of election laws) the Legislature
            has reposed what is essentially an executive
            function in the judicial branch.      We have
            acceded to that legislative delegation because
            "[t]he New Jersey Legislature has long been
            aware of the dangers inherent in the carrying
            of handguns and the urgent necessity of their
            regulation," although we "might well have
            declined   the    designation"   because   the
            "functions . . . were clearly non-judicial in
            nature." Siccardi v. State, 59 N.J. 545, 553
            (1971).

            [Preis, supra,   118 N.J. at 569.]

     Petitioner also asserts he was denied due process.          He argues

he should have been afforded a hearing and that the judge should

have considered the Police Chief's reasons for granting the permit.

Petitioner does not discuss, however, under what circumstances

process is due.     The licensing statute provides that "[i]f the


                                   6                               A-4343-14T1
superintendent or chief police officer approves an application and

the Superior Court denies the application and refuses to issue a

permit, the applicant may appeal such denial in accordance with

law and the rules governing the courts of this State."            N.J.S.A.

2C:58-4(e).   Petitioner has cited no authority to support his

argument   that   a   hearing   is   required    in   matters    involving

perfunctory   licensing   applications.         Significantly,    he    was

afforded the opportunity to provide with his application the

information necessary to satisfy the statutory criteria.

     We have considered petitioner's remaining arguments and found

them to be without sufficient merit to warrant further discussion.

R. 2:11-3(e)(1)(E).

     Affirmed.




                                     7                             A-4343-14T1